CASE 0:19-cv-02884-WMW-ECW Document 1-1 Filed 11/12/19 Page 1 of 23




     EXHIBIT A
          CASE 0:19-cv-02884-WMW-ECW Document 1-1 Filed 11/12/19 Page 2 of 23
A   lb.

;_:_t CT Corporation                                                              Service of Process
                                                                                  Transmittal
                                                                                  10/24/2019
                                                                                  CT Log Number 536503701
          TO:     Suzanne Gagle
                  Marathon Petroleum Company LP
                  539 S Main St
                  Findlay, OH 45840-3229


          RE:     Process Served in Minnesota

          FOR:    Northern Tier Retail LLC (Domestic State: DE)




          ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

          TITLE OF ACTION:                 JEFFREY WEISEN, PLTF. vs. NORTHERN TIER RETIAL LLC, ETC., DFT.

          DOCUMENT(S) SERVED:               SUMMONS, COMPLAINT
          COURT/AGENCY:                     First Judicial District Court, Dakota County, MN
                                            Case # NONE
          NATURE OF ACTION:                Breach of Contract
          ON WHOM PROCESS WAS SERVED:       CT Corporation System, Inc, Saint Paul, MN
          DATE AND HOUR OF SERVICE:        By Process Server on 10/24/2019 at 13:31
          JURISDICTION SERVED:             Minnesota
          APPEARANCE OR ANSWER DUE:         Within 20 days of the date on which you received this Summons.
          ATTORNEY(S) / SENDER(S):          PATRICK W. MICHENFELDER
                                            THRONDSET MICHENFELDER, LLC
                                            One Central Avenue West, Suite 101
                                            St. Michael, MN 55376
                                            763-515-6110
          ACTION ITEMS:                     CT has retained the current log, Retain Date: 10/25/2019, Expected Purge Date:
                                            10/30/2019

                                            Image SOP

                                            Email Notification, Suzanne Gagle sgagle@MarathonPetroleum.com

                                            Email Notification, MPC Service of Process
                                            MPCServiceofProcess@marathonpetroleum.com

                                            Email Notification, CLIFF BARR cgbarr@marathonpetroleum.com

                                            Email Notification, JANA CROSBY jrcrosby@speedway.com

                                            Email Notification, MELINDA MILLER memiller2@speedway.com

                                            Email Notification, JULIE RUTAN jrutan@speedway.com


          SIGNED:                           CT Corporation System, Inc
          ADDRESS:                          155 Federal St Ste 700




                                                                                  Page 1 of 2 / SV
                                                                                  Information displayed on this transmittal is for CT
                                                                                  Corporation's record keeping purposes only and is provided to
                                                                                  the recipient for quick reference. This information does not
                                                                                  constitute a legal opinion as to the nature of action, the
                                                                                  amount of damages, the answer date, or any information
                                                                                  contained in the documents themselves. Recipient is
                                                                                  responsible for interpreting said documents and for taking
                                                                                  appropriate action. Signatures on certified mail receipts
                                                                                  confirm receipt of package only, not contents.
        CASE 0:19-cv-02884-WMW-ECW Document 1-1 Filed 11/12/19 Page 3 of 23
A lb.


;_:_t CT Corporation                                                           Service of Process
                                                                               Transmittal
                                                                               10/24/2019
                                                                               CT Log Number 536503701
        TO:      Suzanne Gagle
                 Marathon Petroleum Company LP
                 539 S Main St
                 Findlay, OH 45840-3229


        RE:      Process Served in Minnesota

        FOR:     Northern Tier Retail LLC (Domestic State: DE)




                                          Boston, MA 02110-1727
        For Questions:                    800-448-5350
                                          MajorAccountTeam1@wolterskluwer.com

        DOCKET HISTORY:

                 DOCUMENT(S) SERVED:      DATE AND HOUR OF SERVICE:            TO:                                 CT LOG NUMBER:

                 COMPLAINT, SUMMONS       By Process Server on 09/11/2019 at   Suzanne Gagle              536227715
                                          13:17                                Marathon Petroleum Company
                                                                               LP




                                                                               Page 2 of 2 / SV
                                                                               Information displayed on this transmittal is for CT
                                                                               Corporation's record keeping purposes only and is provided to
                                                                               the recipient for quick reference. This information does not
                                                                               constitute a legal opinion as to the nature of action, the
                                                                               amount of damages, the answer date, or any information
                                                                               contained in the documents themselves. Recipient is
                                                                               responsible for interpreting said documents and for taking
                                                                               appropriate action. Signatures on certified mail receipts
                                                                               confirm receipt of package only, not contents.
  CASE 0:19-cv-02884-WMW-ECW Document 1-1 Filed 11/12/19 Page 4 of 23




STATE OF MINNESOTA                                                    DisTRICT COURT

COUNTY OF HENNEPIN                                      FOURTH J'UDICIAL DISTRICT


Jeffrey Weiser],                                       Court File No.:

              Plaintiff,
                                                       SUMMONS
VS.


Northern Tier Retail .'LLC d/b/a
Speedway and Agree Bloomington MN, LLC,

              Defendants.


TFIIS SUMMONS IS DIRECTED TO Northern Tier Retail LLC d/b/a Speedway and
Agree Bloomington MN, LLC:

       1.     YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you.
The Plaintiff's Complaint against you is attached to this summons. Do not throw these
papers away. They are official papers that affect your rights. You must respond to this
lawsuit even though it may not, yet be filed with the Court, and there may be no court file
number on this summons.

       2.    YOU MUST REPLY 'WITHIN 20 DAYS TO 'PROTECT YOUR RIGHTS.
You must give or mail to the person who signed this summons a written response called
an Answer within 20 days of the date on which you received this Summons. You must
send a copy of your Answer to the person who signed this summons located at:

       Patrick. W. 'Michenfelder, Esq.
       Chad A. Throndset, 'Esq.
       Throndset Michenfelder Law Office, LLC
       One Central Avenue West, Suite 101
       St. Michael, MN 55376

       3.     YOU MUST RESPOND TO EACH CLAIM. The Answer is your written
response to the Plaintiff's Complaint. In your Answer you must state whether you agree
or disagree with each paragraph of the Complaint. If you believe the Plaintiffshould not
be given everything asked for in the Complaint, you must say so in your Answer.
  CASE 0:19-cv-02884-WMW-ECW Document 1-1 Filed 11/12/19 Page 5 of 23




        4.     YOU WILL LOSE YOUR. CASE IF YOU DO NOT SEND A WRITTEN
RESPONSE TO THE COMPI....AINT TO T.HE PERSON WHO SIGNED 711IIS
SUMMONS. If you do not Answer within 20 days, you will .lose this case. 'You will not
get to tell your side of the story, and the Court may decide against you and award the
Plaintiff everything asked for in the Complaint. If you do not want to contest the claims
stated in the Complaint, you do not need to respond. A default judgment can then be
entered against you for the relief requested in the Complaint.

      5.      LEGAL ASSISTANCE. You may wish to act legal help from a lawyer. If
you do not have a lawyer the Court Administrator may have information about places
where you can act legal assistance. Even if you cannot get legal help, you must still
provide a written Answer to protect your rights or you .may lose the case.

       6.    ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or
be ordered to participate in an alternative dispute resolution process under Rule 114 of
the Minnesota General Rules of .Practice. You must still send your written response to
this Complaint even if you expect to use alternative means of resolving this dispute.


                                         THRO DSET MICHENFELDER, LLC




Dated: OetoberV , 9019                   By:     \,61
                                          Patrick W. Michenfelder (#024207X)
                                          Chad A. Throndset (#0261191)
                                         Cornerstone Building
                                         One Central Avenue XV., Suite 101
                                         St. Michael, MN 55376
                                         Tel: (763) 515-6110
                                         Email: patO.throndsetlaw.com
                                         Email: chad@throndsetlaw.com
                                         Attorneys for Plaintiff
  CASE 0:19-cv-02884-WMW-ECW Document 1-1 Filed 11/12/19 Page 6 of 23




STATE OF MINNESOTA                                                      DISTRICT COURT

COUNTY OF 'HENNEPIN                                       FOURTH JUDICIAL DISTRICT


Jeffrey Weisen„
                                                         Court File No.:

              Plaintiff,                                 COMPLAINT
VS.

Northern Tier Retail LLC d/b/a
Speedway and Agree Bloomington MN,

              Defendants.


      Plaintiff, by and through his undersigned counsel, bring this action against Northern

Tier Retail LLC d/b/a Speedway and Agree Bloomington MN, LLC, for violations of the

Americans With Disabilities Act, 42 U.S.C. § 12181, el seq. (the 'ADA") and its

implementing regulations, and allege as follows:

                                    INTRODUCTION

       I.     This case concerns Defendants' federal, statutory obligation to ensure its

facility becomes, and remains, compliant with the ADA. Accordingly, Plaintiff seeks: I)

remediation of the unlawful architectural barriers described below; and 2) modification of

Defendants' ADA related policies, procedures, and practices in order to ensure that the

facility. remains A.DA complaint. Plaintiff also seeks a nominal monetary award, his

reasonable attorneys' fees, litigation expenses, and costs, and such other relief as is deemed

just and proper, and/or is allowable under Title 111 of the A.D.A.


                                              1
  CASE 0:19-cv-02884-WMW-ECW Document 1-1 Filed 11/12/19 Page 7 of 23




      2.      The ADA, enacted in 1990, is the central civil rights law protecting people

with disabilities, a group of Americans who are too often overlooked and undervalued. The

ADA uses different means than other civil rights laws, but the purpose of the laws is the

same: the eradication of discrimination. As one legal scholar explained: A single step in

front of a store may not immediately call to mind images of Lester Maddox standing in the

door of his restaurant to keep blacks out. But in a crucial respect they are the same, for a

step can exclude a person who uses a wheelchair just as surely as a no-blacks-allowed rule

can exclude a class of people. Samuel Bagenstos, The ,Perversity of Limited Civil Rights

Remedies: The Case of "Abusive" ADA Litigation, 54 UCLA L. Rev. 1, 23 (2006).

       3.     Though disability rights laws are supposed to prevent the continued isolation

and segregation of people with disabilities in the same tradition as other civil rights laws,

some appear to regard disability rights requirements particularly those involving physical

access requirements, such as ramps and hand rails — as different, and less important, than,

other civil rights. The Case of "Abusive" ADA Litigation, supra, at 24. Some also appear

to assume that .ADA cases are abusive or unnecessary drains on courts; but private

enforcement is central to accomplishment of the ADA's rightful purposes and, as has been

demonstrated repeatedly, compliance does not happen without the credible threat of private

enforcement. Id. at 9.

       4.     Title UI of the ADA prohibits discrimination by places of "public

accommodation," as that term is defined by 42 'U.S.C. §12181 (7). It requires places of
  CASE 0:19-cv-02884-WMW-ECW Document 1-1 Filed 11/12/19 Page 8 of 23




public accommodation to be readily accessible to, an independently usable by, individuals

with disabilities. 42 U.S.C. § 12182.

          5.   Under 28 C.F.R. § 36.201 (b) both the landlord who owns a building that

houses a place of public accommodation and the tenant who owns or operates a place of

public accommodation subject to the requirements of the ADA.

          6.   Violation of the ADA.'s standards of accessible design are actionable

violations of the act. See e.g., Oliver v. .Ralphs Grocery Co., 654 F.3d 903, 905 (9th Cir.

2011.).

          7.   Plaintiff seeks a permanent injunction, pursuant to 42 U.S.C. § 12188(a)(2)

and 28 C.F.R. § 36.504(a) directing Defendants to make readily achievable alterations to

their facilities so as to remove architectural barriers to access and make its facilities fully

accessible to and independently usable by individuals with disabilities in accordance with

the requirements of the ADA.

          8.   In addition to remediation of the architectural barriers above, injunctive relief

as to Defendants' ADA related policies, procedures and practices is required to ensure

Defendants' facility remains ADA compliant under 42 U.S.C. § 12188(a) (2) and 28 C.F.R.

§36.211 and 36.501.

          9.   The violations in this case are clear and correcting them would involve only

minimal expense -- yet Defendants have failed to identify and correct the violations even

though the ADA was enacted 28 years ago. This speaks clearly to the inadequacy of




                                               3
  CASE 0:19-cv-02884-WMW-ECW Document 1-1 Filed 11/12/19 Page 9 of 23




Defendants' ADA related policies, procedures and practices and underscores the

importance of this portion of Plaintiffs claim.

       10.    Without adequate policies, practices and .procedures in place, there is no

assurance that the accessible features in the facility will remain operable and complaint,

and no assurance that Defendants will stay abreast of their ADA related obligations under

the law.

       ii..   Plaintiff also seeks a nominal monetary award in accordance with authority

including Tayler Bayer v. Neiman Marcus Group, Inc., No. 15-15287 (9th Cit. 2017) and

his reasonable attorneys' fees, litigation expenses, and costs of suit pursuant to 42 U.S.C.

§ 12205, 28 C.F.R.. § 36.505 and such other relief as is deemed just and proper, and/or is

allowable under Title ui of the ADA..

       12.    Despite passage of the ADA more than 25 years ago, to this date, Defendants'

property is not fully accessible to, and independently usable by, persons with disabilities.

Defendants have failed to remove architectural barriers and take the actions clearly

required of it by the ADA, even though such actions are readily achievable. Defendants'

conduct constitutes an ongoing and continuous violation of the law.

                             JURISDICTION AND VENUE

       13.    jurisdiction of this Court arises under Title         of the Americans with

Disabilities Act (the ADA), 42 U.S.C. §§ 12181-12189, which provides for concurrent

state and federal court jurisdiction. Federal jurisdiction arises under 28 U.S.C. §§ 1331 and

1343(a)(3) because this action includes federal law claims brought pursuant to Title      of

                                              4
 CASE 0:19-cv-02884-WMW-ECW Document 1-1 Filed 11/12/19 Page 10 of 23




the .ADA. The Court also has jurisdiction to issue a declaratory judgment pursuant to 28

U.S.C. § 2201 and Fed R. Civ. P. 57 and/or Minn. Stat. § 555.01 et. seq. and Minn. R. Civ.

Pro. 57.

       14.     Venue in :this judicial district is proper because Defendants are located in and

transact: business within this judicial district and have sufficient contacts to be subject to

personal jurisdiction in this judicial district, and because this is the judicial district in Which

the acts and omissions giving rise to the claims occurred.

                                           PART [ES

       15.      Plaintiff Weisen suffers from paraparesis of both lower limbs, neurogenic

bladd.er, and chronic pain, among other things. Mr. Weisen is fully dependent upon the

use of a wheelchair or motor scooter. Mr. Weisen suffers from, and all times relevant hereto

has suffered from, a legal disability as defined by :the ADA, 42 :U.S.C. § 12102(2). He is

therefore a member of the protected class under the ADA. and the regulations implementing

the ADA set forth at 28 C.F.R. § 36.101. et seq.

        16.     Jeffrey Weisen has an acute understanding of the discrimination people with

disabilities regularly encounter when businesses ignore the ADA - and the humiliation,

embarrassment, stigma, physical discomfort, stress, strain; fatigue and isolation from

:friends and family that results. M. Weisen is also well-aware of the benefits .for the

disabled when responsible business owners take the ADA's requirements seriously. Mr.

Weisen is very much committed to doing all that he can to help himself, and other disabled




                                                 5
 CASE 0:19-cv-02884-WMW-ECW Document 1-1 Filed 11/12/19 Page 11 of 23




people, by pursuing a cause - holding businesies accountable for ignoring the ADA - that

others may turn away from.

       17.         'Jeffrey Weisen, age 58, resides in Minnesota. He regularly frequents

businesses in the Twin Cities Metropolitan and surrounding area (Area) including

restaurants, convenience stores, general stores, grocery stores and other businesses - and

has done so for years and years. The ability to independently patronize businesses in the

Area is important to MX. Weisen and his quality of life; it enables him to obtain necessary

goods and services and allows him to interact with the comtmmity, which is a critical social

outlet: tor him.

       18.     Compliance with Title III is critical for :the disabled community. If, for

example, a toilet is not accessible with adequate maneuvering space, grab bars, etc. the

disabled either cannot toilet, or cannot do so without assistance. Disabled individuals have

been forced to urinate and defecate on themselves because a place of public

'accommodation did not have an accessible toilet. Similarly, without a properly striped

parking lot including accessible parking and an accompanying access isle, disabled.

individuals face the threat that another may park so close to the vehicle he or She is

travelling in that he or she will be unable to access that vehicle until the car parked beside

it is moved, or without excessive struggle and risk of injury. 'Improper slopes at parking

spaces and access aisles can result in a wheelchair rolling away from a disabled individual

while transitioning from their vehicle and cause risk of injury. Improper slopes along

access routes and sidewalks can make access difficult, taxing, cause physical discomfort,

                                              6
 CASE 0:19-cv-02884-WMW-ECW Document 1-1 Filed 11/12/19 Page 12 of 23




and puts the disabled individual at risk for injury. And without an accessible entrance,

disabled individuals are excluded from independent access to the premises entirely.

       19.    Defendant Northern Tier Retail LIC d/b/a Speedway ("Speedway") owns

and/ or operates Speedway and/or is the lessee of the real property upon which it is located

at 1280 West 98th Street, Bloomington, MN, a place of public accommodation within the

meaning of the ADA.

       20.    Defendant Agree Bloomington MN, LL,C, owns and/or is the lessor of the

real property upon which Speedway is located, a place of public accommodation within

the meaning of the ADA.

                            ARCHITECTURAL 'BARRIERS

       21..   Within the applicable limitations period, Mr. Weisen patronized Defendants"

Speedway, encountered and was subjected to discriminatory barriers which hindered his

ability to patronize the business, including, but not necessarily limited to, the following:

       a.     a portion of the disabled accessible parking space(s) and/or access aisles(s)

is steeper than 1:48 (2%) in violation of the 2010 ADA Standards 502.4;

       b.     the parking stall access aisle is obstructed by a concrete wheel stop and

therefore does not adjoin an accessible route (s) in violation of the 201.0 ADA Standards,

502.3 and the 1991 ADA "See Harbor" Standards, 4.6;

       c.     an inadequately maintained parking lot with a broken, patched, littered, and

deteriorated surface on the entrance route in violation of 28 CFR. § 36.211 (Maintenance

of Accessible Features) and. the 2010 ADA Standards, 206.2.1, 302.1 and 303.2;


                                              7
 CASE 0:19-cv-02884-WMW-ECW Document 1-1 Filed 11/12/19 Page 13 of 23




      d.      the exterior access route is less than 36 inches wide in multiple areas due to

obstructions, in violation of the 2010 ADA Standards 403.5.1;

      e.      lack of at least 5% of accessible seating locations distributed or dispersed.

throughout the facility in violation of the 2010 ADA Standards 226.1, 902 and, the 1991

ADA "Sale Harbor" Standards, 4.32, 5.2;

      f       a self-serving shelf for tableware, dishware, and/or condiments that has a

reach depth exceeding 1.0 inches with a parallel approach and the shelf is higher than 48

inches above the floor in violation of the 2010 ADA Standards 308.3.1;

       g.     the self-service drinking station has an. unobstructed parallel approach and

the controls for .the dispensing device are greater than 48 inches above the floor in

violation of 2010 ADA. Standards 308.3.1;

       h.     the self-service shelf for fbod items has an unobstructed parallel approach

and the high side reach is over an obstruction that is over 34 inches above the floor with a

depth greater than 10 inches and the shelf the food items are placed on are higher than 46

inches above the floor in violation of the 2010 ADA Standards 904.5.1 ref. 308.3.2;

       i.     a toilet paper dispenser that is not located greater than 9 inches from the front

of the toilet .to the centerline of the dispenser, in violation of ADA Standards 604.7: and

       j.     a coat hook that is higher than 48 inches above the floor in violation of 2010

ADA Standards 603.4.




                                              8
     CASE 0:19-cv-02884-WMW-ECW Document 1-1 Filed 11/12/19 Page 14 of 23




                        POLICIES, PROCEDURES, AND PRACTICES

          22.    In addition to remediation of the architectural barriers above, injunctive relief

as to .Defendants' ADA related policies, procedures and practices is required to ensure

Defendants' facility remains .ADA compliant under 42 U.S.C. § 12188(a) (2) and 28 C.F.R.

§ 36.211 and 36.501.

          /3.    Defendants' ADA related policies, procedures, and practices are inadequate.

          24.    The violations in this case are clear and correcting them would involve only

minimal expense -- yet 'Defendants have ailed to identify and correct the violations even

though the ADA was enacted 28 years ago. This speaks clearly to the inadequacy of

Defendants' ADA related policies, procedures and practices and underscores the

importance of this portion of Plaintiffs claim.

          25.    Without adequate policies, practices and procedures in place, there is no

assurance that the accessible features in the facility will remain operable and complaint,

and no assurance that Defendants will stay abreast of their ADA related obligations under

the law.

          26.    The above listing is not to be considered all-inclusive of the barriers and

.   violations of the ADA which exist at the facility. In order to .fully identify all of the

discriminatory conditions at the facility, Plaintiff requires an inspection which will be

sought in the discovery phase of this litigation.

          27.    Compliance with the ADA is required by 42 U.S.C. § 12182(b)(2)(A)(iv)

because remedying the barriers identified is readily achievable due to the lack of difficulty

                                                 9
 CASE 0:19-cv-02884-WMW-ECW Document 1-1 Filed 11/12/19 Page 15 of 23




and low cost of remedying the barriers. Some of the above-listed violations can be

remedied through the same measures prescribed by federal regulation as examples of

modifications that are ".readily achievable." 28 CFR. § 36.304(b).

         28.   Compliance is also readily achievable due to the significant assistance

available to businesses. Section 44 of the IRS Code allows a Disabled Access tax credit

for small businesses with 30 or fewer full-time employees or with total revenues of $1

million or less, which is intended to offset the cost of undertaking barrier removal and

alterations to improve accessibility. Section 190 of the IRS Code provides a tax deduction

for businesses of all sizes for costs incurred in removing architectural barriers. up to

S15,000. See .ADA. Update: A Primer for Small Business,

http://www.ada.goviregs2010/smallbusinessismallbusprimer2010.htm#tax (Mar. 1 6,

2011).

         79.   As a person with a disability, Mr. Weisen has a personal. interest in having

full and equal access to places of public accommodation and to the goods, services,

facilities, privileges, advantages or other things offered therein.

         30.   Mr. 'Weisen is not able to access the facility independently on a full and equal

basis and is excluded from full and equal enjoyment of the goods, services, privileges,

advantages, and/or accommodations ofiWed therein because of his .disabilities and due to

the barriers to access and violations of the ADA that exist at 'Defendant's facility.

         31.   Mr. Weisen lives near to the facility. Mr. 'Weisen intends to patronize the

facility in the future, although the unlawful barriers described herein prevent him from


                                              10
  CASE 0:19-cv-02884-WMW-ECW Document 1-1 Filed 11/12/19 Page 16 of 23




being able to do so independently and deter him from doing so. Jeffrey Weisen's condition

varies and, depending on the status of his condition on a given day, he is sometimes

dependent upon having someone take him to or accompany him when he visits places. This

limits his ability to make definitive plans to return to a place on a specific date. But he

regularly patronizes businesses in the vicinity of the facility and would return to patronize

the facility in the imminent future but for the barriers described herein.

       32.      The violations discussed. above . presently deter and discourage Mr. Weisen

from returning to the facility for reasons including, but not necessarily limited to, the

following: the above-referenced violations make it difficult or impossible for him to

patronize the .111614 unless he twists, struggles and strains himself or obtains help from

others; and puts him at risk of injury. Al! of these things negatively affect Mr. Weisen's

sense of independence and can lead to humiliating accidents, derisive comments.

embarrassment. a loss of dignity, and feetines of being stigmatized as different or inferior.

       33.      Mr. Weisen will return and patronize the facility without hesitation when the

barriers identified herein have been removed or cured: and . he will return within the next

year in any event, albeit not independently, because it is located in an area he regularly

socializes in. and because he is interested in checking on the Defendant's ADA compliance

and that of other similar businesses as a tester in hopes to thereby increase accessibility for

the disabled.

       34.      Defendants have intentionally maintained the facility in a condition that

violates the ADA for reasons including, but not limited to, the following: the ADA was

                                              11
  CASE 0:19-cv-02884-WMW-ECW Document 1-1 Filed 11/12/19 Page 17 of 23




passed in 1990 and has been well publicized; the above-described barriers are intuitive and

obvious; ADA Title Iii compliance infbrmation and assistance is readily available, at no

cost (see e.g., ada..eoV); Defendants exercised control over the conditions at the 'facility;

and Defendants have and continues to maintain the facility in a condition that does not

comply with the easily understandable accessibility design standards that apply here and

which can be achieved at modest expense.

       35.    Jeffrey Weisen is without adequate remedy at law, has suffered and is

suffering 'irreparable harm, and reasonably anticipates that he will continue to suffer

irreparable harm upon his planned return visit to the facility unless and until 'Defendants

are required to remove the architectural barriers to equal and independent access and ADA

violations that exist at Defendants' 'place of public accommodation, including those set

forth specifically herein.

       36.    Absent injunctive relief, Defendants' unlawful conduct herein described will

continue to cause injury to Plaintiff and other disabled individuals, who will continue to be

unable to independently access the facility and/or to enjoy the goods, services, privileees,

advantages and/or accommodations offered therein on a. full and equal basis, in violation

of the rights ensured to the disabled by the ADA..

    FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICAN'S WITH
                 DISABILITIES ACT', 42 U.S.C. 0 12101

       37.    Plaintiff incorporates and re-alleges the paragraphs above.




                                             12
  CASE 0:19-cv-02884-WMW-ECW Document 1-1 Filed 11/12/19 Page 18 of 23




                      Denial of Full and Equal Enjoyment and Use

       38.     Section 302(a) of Title 111 of the ADA., 42 .U.S.C. §§ 12101 et seq., provides

that "No individual shall be discriminated against on the basis of disability in. the full and

equal enjoyment of the Roods, services, facilities, privileges, advantages, or

accommodations of any place of public accommodation by any person who owns, leases

(or leases to), or operates a place of public accommodation."

       39.     A public accommodation under the ADA includes, inter alia, "sales

establishments" and "a restaurant, bar, or other establishment serving food or drink." 42

U.S.C. § 12182(7).

       40.     Defendants have discriminated against Plaintiff and others by their failure to

make their place of public accommodation fully accessible to persons with disabilities on

a full. equal, and independent basis in violation of 42 .U.S.C. § 12182(a) and the regulations

promulgated thereunder as described above.

       41.     Mr. Weisen has been denied full and equal access to the facility and has been

denied the opportunity to participate in or benefit from the goods, services. facilities,

privileges, advantages, or accommodations on a. full and equal basis.

             Failure to Remove Architectural Barriers in an Existing 'Facility

       42.     The ADA specifically prohibits the failure to remove arch itectural barriers in

existing facilities where such removal is readily achievable under 42 U.S.C. § 12182

(b)(2)(A)(iv) and 28 C.F.R. § 36.104.




                                              13
  CASE 0:19-cv-02884-WMW-ECW Document 1-1 Filed 11/12/19 Page 19 of 23




      43.       Even when an entity can demonstrate that removal of a barrier is not readily

athievable, it must: nevertheless provide .for the full and equal enjoyment of the goods,

services, facilities, privileges, advantages, or accommodations goods available through

alternative means, if alternative means are readily achievable. 42 U.S.C. § 12182

(b)(2)(A)(v).

       44.      Plaintiff alleges that removal of the barriers at the facility is readily

achievable.

       45.                                              , .oval of any or all of the 'barriers at
                In the alternative, to the extent the rem

issue is not determined to be readily achievable, Plaintiff alleges that Defendants violated.

the ADA by failing to make the required goods, services, etc. equally available to the

disabled through alternative means.

       46.      To the extent that the facility was designed and constructed For first

occupancy after January 26, 1993, Plaintiff alleges that removal of the barriers at the

facility is not structurally impracticable under 42 U.S.C. § 12182 (h)(2)(A)(v).

       47.      To the extent that the facility was altered after January 26, .1992 (including,

but not limited to, any remodeling, renovation, reconstruction, historic restoration„ changes
  •




or rearrangement in structural parts or elements, and changes or rearrangements in the

configuration of walls and full-height partitions) Plaintiff alleges that that the facility is not.

accessible to the disabled to the maximum extent feasible under 42 U.S.C. § 12183 (a)(2).




                                                .14
 CASE 0:19-cv-02884-WMW-ECW Document 1-1 Filed 11/12/19 Page 20 of 23




                     Inadequate Policies, Procedures, and Practices

      48.     .ADA   Title M. entities have an ongoing duty to review their .places of public

accommodation for compliance and to remediate non-compliance as required.

      49.     Defendants' ADA related policies, procedures, and practices are inadequate.

      SO:     Defendants' policies, procedures, and practices (including, but not limited to,

those ensuring the identification and remediation of prohibited barriers, maintenance of

accessible features„ training and future compliance) are inadequate to ensure ongoing

compliance with the ADA and therefore must be modified accordingly.

       51.    The violations in this case are clear and correcting them would involve only

minimal expense -- yet Defendants have failed to identify and correct the violations even.

though the ADA was enacted 28 years ago. This speaks clearly to the inadequacy of

Defendants' ADA related policies, procedures and practices and underscores the.

importance of this portion of Plaintiff's claim.

       52.    'Without adequate policies, practices and procedures in place, there is no

assurance that the accessible features in the facility will remain operable and complaint,

and no assurance that Defendants will stay abreast of their ADA. related obligations under

the taw.

       53.    Defendants have and continues to discriminate against Plaintiff and others

by their failure to adopt and implement adequate ADA related policies, procedures and

practices.




                                             15
 CASE 0:19-cv-02884-WMW-ECW Document 1-1 Filed 11/12/19 Page 21 of 23




       54.    Injunctive relief as to Defendants' ADA related policies, procedures and

practices is required to ensure Defendants facility remains ADA compliant under 42

U.S.C. § 12188(a) (2) and such other applicable legal authority.

                                Nominal Monetary Award

       55.    Plaintiff alleges a right to a nominal monetary award as equitable injunctive

relief in accordance with authority including Tayler Bayer v„ Neiman Marcus Group, Inc.,

No. 15-15287 (9' Cir. 2017) and such other authority as may be applicable.

                                .Attorneys' Fees and Costs

       56.    Plaintiff has retained the undersigned counsel for the filing and prosecution

of this action, and are entitled to recover reasonable attorneys' fees, litigation expenses and

costs from Defendants, pursuant to 42 U.S.C. §§ 12205, 12117 and 28 CIR. § 36.505, in

connection with the prosecution of this matter.

          SECOND CAUSE OF ACTION: DECLARATORY JUDGMENT

       57.    Plaintiff incorporates and re-alleges the paragraphs above.

       58.    This cause of action is brought pursuant to 28 U.S.C. § 2201 and Fed R.

P. 57 and/or Minn. Stat. § 555.01 et. seq. and Minn. R. Ci.V. Pro. 57.

       59.     Plainti ff seeks and is entitled to a judgment declaring that the Facility, as of

the date this matter was commenced, was being operated unlawfully and in violation of the

ADA and its implementing regulations for reasons including, but not necessarily limited to

the unlawful denial of full and equal enjoyment of use, unlawful violations of the ADA




                                               16
 CASE 0:19-cv-02884-WMW-ECW Document 1-1 Filed 11/12/19 Page 22 of 23




accessible design standards, unlawful failure to remove architectural barriers, and unlawful

policies, practices and/or procedures identified above.

       WH.E.REFORE:.     Plaintiff respectfully requests:

       a.     That the Court issue a Declaratory judgment determining that Defendants'

facility, at the commencement of this instant suit, was being operated in violation. of Title

1.11 of the ADA, 42 U.S.C. § 12181, et seq., and the relevant implementing regulations.

       b.     That the Court issue a permanent injunction, pursuant to 42 U.S.C. §

12188(a)(2), 28 C.F.R. § 36.504(a) enjoining Defendants from continuing their

discriminatory practices; including an order directing Defendants .to make readily.

achievable alterations to their facility so as to remove architectural barriers to access and

make their thcility fully accessible to an.d independently usable by individuals with

disabilities to the extent required by the ADA and enjoining operation of the Facility until

such time as the alterations are completed;

       c.     That the Court issue a permanent injunction, pursuant to 42 U.S.C. §

12188(a)(2), 28 C.F.R. § 36.504(a) enjoining Defendants to .make reasonable modifications

in policies, practices and/or procedures necessary to ensure current and ongoing

compliance with the ,ADA and enjoining operation of the 'Facility until such time as the

modifications are made and implemented;

       d.     That the Court award Plaintiff injunctive relief in the form of a nominal

monetary sum;




                                              17
 CASE 0:19-cv-02884-WMW-ECW Document 1-1 Filed 11/12/19 Page 23 of 23




      e.     That the Court award Plaintiff his reasonable attorneys' fees, litigation

expenses, and costs of suit pursuant to 42 U.S.C. § 12205, 28 C.F.R. § 36.505, or as

otherwise provided by law; and

             That the Court issue such other relief as it deems just and proper, and/or is

allowable under Title Ill of the ADA.

Dated: October IA, 2019                  THR7SET MICHENFELDER, L.LC



                                         By:
                                          'Patrick. \V. Michenfelder (#024207X.)
                                           Chad A. Throndset (#0261.191)
                                         Cornerstone Building
                                         One Central Avenue West, Suite 10:1
                                         St. Michael, MN 55376
                                         Tel: (763) 515-6.110
                                         Fax: (763) 226-2515
                                         Email: pat@thron.dsetla.w.com
                                         Email: chadgthrondsetla.w.com
                                         Attorneys for Plaintff




       The undersigned hereby acknowledges that costs, disbursement, and reasonable
attorney fees may be awarded to the opposi    rty or parties pursuant to Minn. Stat. §
549.221.



                                         Patrick W. Michenfelder (#024207X)




                                           18
